April 14, 1939



    Ronor~hle TOXI 3rc,-
    County Attorney
    rotter county
    fmrarillo. Texas

    Dear Sk:
                                               I
                           Oplnlon Ro. O-580




                        owned vehlolea in the .uotlrw of the:'
                        perroxylanae.0r their d&Au?,     .’
            : we ares in reaeipt of 'youi bitter or:G‘%,
    lOSO, in ubloh ymrefer    to the definition  aS. ahati-
    .teur oontalmd’la Artiale 0wVa, Sm..1 (g),.Revised
    Clrll.Statute*, 1928, ae aaeMe& br Aotal937~4Sth
    Legi&lttwe~~p. vbe, 8h. 369, aid-reqlestan op%nlon ':
    baaed 'on the r0u0dng paeation:    .      i.~'.
                                                  :';
?
                             doea the above deilini-
               wSpec+if18ally,
               tut 0f *Ohdrtte     ina       ~~IHZMUI,
               troublemen,meter readers,.mter    teet-
              em, aolleotor, loeal manager, an ongi-
              neer, a mohanio, a departmenthead, .and
           .' a power salesman, the duties of eaoh 41
              aaid elassiiiaatfOB being as 8t Oat
              in tha attaohed lettqr;*

              The letter referred to kmarate8   the dutierr
    oi the various ola*sltloatloBs of omplOpMs6 and reo1tea
iionorable Tom Seay, iqrll i4, 1939, ga6.e 2




that in the performance aI their respective jobs these
employees all drive corpny-owned vehicles. It la ad-
mitted th& the men who hole the v~fcus jbs are in
every instance employees of what is presumably a gas
utllltp system.

          Artlole 6687*, Sect105 1 (a), or Vernon*8
Annotated Stntutes, above more fully identified, reads
as r0110wa:
    Honorcble lo= Seay, kpril 13, 1979, Fase 3




               irccorClng to the above definition, a "chaui-
    feurw was an employee whose prlnclprzl duty was the
    operation of a motor vehicle for his e57loyar or any,: _
    perSOl; who opercted a motor vehicle a& used it ror.
    purposes of hlre.                                                $'
              Limiting our dlscuesion to the first c: the
    tso classifA.catlons set out, namely, "evary person
    who is employed for the prlnolpal purp0m of oprat-
.                          it 18 ObTlow that  the key
    %wiifE:F$&             t&o soopo of the dofihiflon.
    18 th8 word *peinol~*. A.por608 rho oporatod
    lnaidentallya 0~            dotor   rehlale ran not
    an emplqoe rithln the appUo@tlon of the anb6eotlon.
    !Cholan@s@la     oloarand l x p llo l’4    .
                                          The p=poae    0r
    the -alatare    wan obviously~ to +xolUdo fro8 the
    parTlaw or the 8tatuto  the ~?maaber,    or o@oYaoa
    Jho oporatbd 04imw             mtormBMdal88,;-~butwara
    wpi~pd       for .th0 prih~ipal p+qmm .si:.~~            :   .
    another taclk and.only f!o;t.ths
                                   ipoidontal-pUQOao QS.
    spook   a oar or. truok, or othU?pa   of motor     :
             .

               Qhan the lioomslIq:iawxcmt into orroot
    ~1~ 192S1'thod+finition $if ~ohulff8U+“OOYltd+
    'thoroiwakd iot out abwo~plelsl~~uould not-.       ..
    braoo employeesllko llnomn, tro~blaaan, ~,mtbri
    readers,,-tar .tMters, a eolleotor,loaa&.+yagors,
     ongl&rs,,  ~ohaalo8., dopartmnt ,hmda, and a #ow-
     ir sal&pan-uhqri'oporatlon'ofaompany-cmnodoara
    was B&z tarr'prlaolpal
    .Thedefinltlon lb a
     doubt as to tho lntontionof the Logi8latar~ f0
     oxolude a large ola&a of rohkolo.,
                                      OpomtQr8 iron
     1t.d'
         oovorago.
              The.~46tfi
                       kglalat&,   howwor, ai lti
    regular session l.sl957, rati-    ohm&ad and
    revlsod the aefinltlon or *ohamffowrm or%&e~ly
 Honorable Tom Sesy, kpril 14, 1939, iage 4




given in Yexao iMverel License Law, same being ilrti-,
ole 6687*, supra. Eouaa i3lll 8io. 16, Genarel anO
Special Laws, 45th J.agialsture, Regular Session, oh.'.',
S69, p. 732, revising the Texea Drivers* License Law,
beoameeffective on At&y 19, 1937. Section 1-A 61
House El11 Ko. 16 reads as follow:

          That  section 1 (6) 0s soneto BL31,
          Ro. 15, ah, 466, paoood 8t
-,_       called so68lon es tIMiUtB
          0s th0 9kk.0r m..d
          horobyauuWdto&&ymr~:
          *Bootion (9) clmtffoar.-Anyporooi
          wha opera         a motor rohlolo for aqy
          P=P-0, ti%lo.srpm$t$aoum
          Mp10y.0, 8-t.                  or lndopen-
          ~gontoontsa-*tar,     *eTi!z *paid in
          Ml-     or 0oramQlsi~~ and orexy
          person.who operapbs a mater tehiolo
          ublle such roli$-&oto in ueo for hire
          orcleaso.**
         .ftle iamdlatalydl~~~b~.thattlmk~-
~iature,~~ln
           abnding.lta def$altlonof~?&hmarfotm~,in
the rlrat part, dls$eaaesthiske# words “30x the
prUa.elpilparpc80 0s opu6ting a~*tor ~melo- and
aubstltatosthe.o~uallyoloar and ymmb&uouo b9t
rmoh broader 1-o:      *who eporatoa'anator rohlolo
for any ~umoso. whole or mart tIm8 (mdqramjting
oura ..'.....
          The Legislaturemaoixbo pr&mm&tb    knorr
what it Is doing. In ooa         urJ.lo&3latlve
‘onactmnt, the intent 0s tho log%olaturo‘aadthe
Oioar~0rt~i~omstb0f0-umta.
Whenthe Leglslaturo or' the state at ow. 88ssIon
renders a derlnItIon 9ndmdylng ko8trlotlro.l~-
ago and then et the vary next ab88ion redbfinas
the word ramming the reatriotlon and In'lemguage
 %EOrt3ble Ton Seay, April 14, 1939, rage 5




 of nnmlstakable meaning extends the scope of the
 definition, the Intention ia olear as oryatal and
 the language must be viewed as indioativa of that
 lnt ent .

           The conclusion that t&s Legislature
 asant to extend the definition of -0hfmme     to
 raeeh the la+   gro~g,~~~~~oesuho      drore oom-
 p8qy-ornsd rotor rahhlo~ iorbthw    thantheprin~
 0iptk1prqpoae 0r tbi?: w-at           i8 u08
 on the basil8 of both tlu hintoq     oi +Jta‘I-Tb”dative
 deWiltlon and itrr romling.
 .
              Furthonmre,uhan~thokgie&Wrade~
 rtia     a word and that dafi~Ztl.on ~i8 oleu   end ax-
.plhit,     the court8 rillsmtroeogala@    other            .
 dormtlon8.

 59 Tear. Jiwi 202:

              "Rh&e the Legislaturs balr not de-
              iined a tom emplo~0Lla a statute.
              it 113titbb the protins 0r a court
              to defilw lt loaor&lag.tolib0tittMd
               rules 0r oonstruatioa. Bat .*ea the
               IaglslatuM ddiaesa word or group
              *or  wards,which it has power to do
               aeb frsquentl~doau, the ~&flnitl~a
               being oloar and unt@&ww,      la bind-
               iB&  QpOn tha 00-8 a8 6B 8XJWS8iOSi
               of the legislativ6 %nteat, regardlea
               0r meaning or the word in omq*
               laaoe or in other oomm~tlona.    ¶%I*
              rule la afrfrpad by a rowl~~lon OS
              thePsnalCo&     (Art. 8T that fuorda
              which have theirrrcoi&   apOoial4
              derlnedshall be un&aYmmd In that
              sense, though It be contrary t0.thel.r
              tmual meanlag.*w

 Hurt. et al v. CooDer. et al 3.lO 8. Vi- (21 E!@.
iion.   Toa: Seay,   April   14,   1939,   Page 6



              Zuprexe   Court of Texas
                         (1937)

          G def inltion of the ward *store* was
Involved. "The court said:

             "The statute (Cbaln Store !ikxSaw
        acts 44th Lqlslatnro, X+&H, Calla&.
        c;ssslon,HoPeo a5J.l60. l8; oh. 400)
        having deriaed tho'uord,we are mrt
        oonaernsQwith lt8 umml annlngL
lion.   Tom Seay, kpril 14, 1939, Page 7



        tbrt *the Le&slsturehssapplleC~
        definition of Lha tcra  -hioh we do mt
        rind In tbs dictionary.' For the k~r-
        poses of taxation in Texas tb   legfs-
        lattfve definition of *tract* will tala3
        grecedenoe over Kebster's Unabridged,
        tin International, or any other diotion-
        my."

          The La&alaturs has tIm aathorlfy to
rake its own doflnltlon. Ths hot that a la&s-
lath    ddmti0fi ml&t clash dth the oriu.nary
or commonly undaratcad. msanlq or words would sot
rsNsl?ltnugatory.    'phrpolior  or the le&lolatuPe
to color ~~rbln   ordsrto     &a  ~erpresz4lon
                                             tt.lta
intent 1s reeogeizd by the aoarts.

           It is~our oplaion that the dsfinftian'~
of chaufreur giren la Artisle 6687a. Seotim k (61,
vsrBonL1'sABBotateu 8tatutss, as aaiended, and above
quoted, ia appllcrabla to ell &mr80+1 who mat
tame spaoirlaations 0r the d~initiOB~ Fest,.
such lndividaUs met operata a motar-rehlale,
tha purpose Wing iwaterial, any reason bslng
uufricieBt. 8eoOnd. the opereitfan,may  ??.eltbr
allot the tims or part of the t&us. 73&U, sqdh
psrsmm muet be supl.oyess, 'bsmant~~, sgents-, or
inQepaadsnt SontraotaPS.   pa uann+r or ,+mutt or
payment 18 lwaterbl.

          Ap@yi!Ig th.la F-          to tlm a&&*,
ths tros.xblwaed,tha mH%rreaUsra,    fimtertastams,
tlm soUeator, losal aanaimm, en&mm,         msahanl.68,
dspartmd   beads, &nil power sataemga, the desor%p-
tJnn at whose duties simply WsntIfIes them as
employees driviagaompany   -owned cars In ptirsaanoe
or their prinsry duties, we rind that they mset
all the ~ondftibns oi th3 detinttien   and as a re-
sult rall wIthin the statutory definltion~qf
-0hmxfreurs.~

             A series of Hew Pork decfsions bn~~lviag
Hon. Tom Seay, ;;pril14. 1939, lage 8


the saze xcarterhivir@ a bearing on the questim at
hand.
          -he first refer to the case of People v,
Fulton, 162 N-Y.=:. 125 (1916).  In this case it
was held th.;tan employee of a gas company, using
a motor car in his business or tronble hunting, is
a *chauffeuP within the purview of a statute de-
rfBhg  a "ohaufreur" as any one operating or driv-
ing a mtor yhlcle as an employee or rar him.
The court stated:
            "The dofondant,balag anemployee,
       1s sqasrslywLtMa tb prohibitionof
       the atatvlte. To&ldothsrulsswoold
       na.ury th0 plain isngnags or th8 lar,
       aad, in my oplaian,the intent of the
       LsglSlatnlM."
            The court than calls attention to a om-
Nict    on the sribjeot:

            "My attentlm hau been called to
       the aam of Peopla V. Dennis, wheein
       tbs lekxmd county Jtla@ of SOhsneotady
       aounty, upon similar raots, that tb
       omplayssu8s act rsquirsdtoharea       ~.
        abaurrear~e liosnse.
       with him in hi8 i.nt,:St~:     Oy%
       lsu, bsaauss it seamu to 16 that tha
       law r&erred to perits ao exceptlone,
       and I oaaaot read lato it that an em-
       pl~yee saaomrate   aaautserPbl.leulth-
       Outobtainingaaha&~eur*a     lisense.
       I, therefore, aftirm tha cmviotlon of
       the   dereng8nLw
          The caty Of People v. Dennis, 166 B.Y.S.
918 (1915) held that a telephone repairer, using
an auton#blla iqrniehed him by MS employer, for
the sole purpose of oonveylng himseli end necessary
Son. Tom Seay, Aprlll4,      1059, Page 9



materials from place to place, was not a cheuf-
ieur wlthln the purview of the definition discus-
rri;n in People v. hilton, supra. The aourt de-
clared:

            *The only use he made of the nntor
       car was merely iacldental to his re&l.hr
       employmelt;."

           As pointad out in PaoQla Y. Anthony,
al   H.Y.S., 591,tha aontmwr8~iathalkuYerk
Coonty caa-te.wu aettld bran ammlmmt of the
derlatiop   llhhh changed it fwm . . .
                       lny p o nr o or p ena ting
                                               or

       o r fo r h tr e....”

to .....

                        auy-psraonwha Iaemployed
       fo r 2     j&ilpal ptuvou of operatlmg
       a rotor wh lo la ...l-( u nden4 o r ~g ~o ~~




             The hlfbtory ot the~hf    York deflnltion
of    -0hwr0tw   mabntaatiates   oar   o~inioa   that   therm
18 a   olear and d+fiprk   UMat -tAoa        be%umea
the Befinitlonso? a ~~ha~ffe~P gkre~ in artio-
le 64870, a8 pastiedby tb 44th 3&6lattWe, apd
g;aw~atae   krticle, as am&d,      by t&m UthLag-
        .
             To exclude from the purvi~ at the lat-
tef   statutory  defiaftlon eaployeo# rho operate
oonpany-omed vehiolerr ios any ptrrrpew whatever,
whole or part tlpls. would be to nullify tha plain
language or the aat and circumvent the intoat of
Hon. Ton SeBy, April 14, 1939, Tage 10



 the Le&tlt.iture.

            iiewish to point out that Seation 3 of
Artlola 6687a, ~6 amended, spaclriee certain es-
emptlons, but they do not reach the character of
ocoupatlons, under scrutiny.

                   Attention is called to..oplalaa
                                                 no. O-03
of this departmant          boldingthat a oouaty arrri+
sloaer wh%le drlrlag en autolsbile beti&                    %o.
the aaunty ud on county buslneqe is not                 a ehauf-
rertrrithfntb08~0rtb            (rti4ti~aw.n-
riau. This situat.Los 18 d%atln@shablei fkumtiba
.asseat hrrd in that the deolaioa turns QIPth
taot tlmt a sounty ouoaissionerla bbld not *aa
employee"ufthin tb   terms of tlm 8tatutory doi&
tit&n,            Opta%*    Ho. O-470 l.8to the effeat     that
per%mns employed by A; k X. College,whose daties
'iasludooperating oollem swaed traaks, tsllrlthd
in tbs definitionand should obtain 4haui'T4ar*s
llaenses.
         WI are in acaord with tlm rindlngs in-
eaohtithe skne OpblhlS, batwe QaMot 4ORQW ia
the nasodng af the oplaica rendered by tJn De-
pertasnt          oa July   &7, L92V4, liiaofer   as tlm reaaaa-
 inc,at    that      opinion awttbe 4anclasloasrea4hed
 aonflht          with this oplaioa, w sre ompelled-to
owrmle            it.
                   It is our opinion that llassmen,trouble-
men, aeter readers, aster testers, a aolleetor,
a loop1 aaaa@r, an ea&aeer, mahaala, bepark-
 lasntbsad,ad ponersalesmaa,rho sreemployess
 oi a gas otllity aompeny operating eoqmny-wned
 lpDtoryehiales la the aourse of ths paformaaee or
 their dutlea, are w4hauffe~~ rlthin tlwMopa    oi
 the definitionaontained in Article eWVa, Seat&on
'1 (g), Veraon* Annotated C1rl.lStatutes,a8
 aaended, andthatthay              are r+qulred under the Jar
to obtcln atiuffsur*e lioemes.

                           Yo-a-8 very trzrly